DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 10/22/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-8, 9, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 recites the limitation "an aerial vehicle" in line 4 and line 6. However, “an aerial vehicle” is already previously recited in claim 1, and claim 2 is dependent on claim 1. The invention also discloses that there may be a plurality of UAVs (para. [0086] in Applicant’s specification), so it is not clear to the Examiner if said “an aerial vehicle” in claim 2 is referring to the aerial vehicle in claim 1, or if “an aerial vehicle” in claim 2 is a different aerial vehicle. For examination purposes, the Examiner has interpreted that “an aerial vehicle” in claim 2 is referring to the aerial vehicle as recited in claim 1, such that claim 2 reads:
“The stand of Claim 1, further comprising a memory configured to store at least one of: an identity of the stand; a flight plan of [[an]] the aerial vehicle; a payload identification; an identification of [[an]] the aerial vehicle; and accounting information”

Similarly, regarding claims 4, 6, 9, and 13-14, these claims also recite the limitation "an aerial vehicle". However, “an aerial vehicle” is already previously recited in claim 1, and these claims are dependent on claim 1. The invention also discloses that there may be a plurality of UAVs (para. [0086] in Applicant’s specification), so it is not clear to the Examiner if said “an aerial vehicle” in claims 4, 6, 9, and 13-14 is referring to the aerial vehicle in claim 1, or if “an aerial vehicle” in claims 4, 6, 9, and 13-14  is a different aerial vehicle. For examination purposes, the Examiner has interpreted that “an aerial vehicle” in claims 4, 6, 9, and 13-14 is referring to the aerial vehicle as recited in claim 1
Claim 5 is similarly rejected, at least because of its dependency on rejected claim 4.
Claims 7-8 are similarly rejected, at least because of their dependencies on rejected claim 6.

Regarding claim 13, claim 13 recites the limitation "a flight course determination algorithm" in lines 1-2. However, “a flight course determination algorithm” is already previously recited in claim 10, and claim 13 is dependent on claim 10. It is not clear to the Examiner if said “a flight course determination algorithm” in claim 18 is referring to the flight course determination algorithm in claim 10, or if “a flight course determination algorithm” in claim 13 is a different flight course determination algorithm. For examination purposes, the Examiner has interpreted that “a flight course determination algorithm” in claim 13 is referring to the flight course determination algorithm as recited in claim 10.

Regarding claim 18, claim 18 recites the limitation "an aerial vehicle" in line 2. However, “an aerial vehicle” is already previously recited in claim 15, and claim 18 is dependent on claim 15. The invention also discloses that there may be a plurality of UAVs (para. [0086] in Applicant’s specification), so it is not clear to the Examiner if said “an aerial vehicle” in claim 18 is referring to the aerial vehicle in claim 15, or if “an aerial vehicle” in claim 18 is a different aerial vehicle. For examination purposes, the Examiner has interpreted that “an aerial vehicle” in claim 18 is referring to the aerial vehicle as recited in claim 15.

Regarding claim 19, claim 19 recites the limitation "an aerial vehicle" in line 2. However, “an aerial vehicle” is already previously recited in claim 15, and claim 19 is dependent on claim 15. The invention also discloses that there may be a plurality of UAVs (para. [0086] in Applicant’s specification), so it is not clear to the Examiner if said “an aerial vehicle” in claim 19 is referring to the aerial vehicle in claim 15, or if “an aerial vehicle” in claim 19 is a different aerial vehicle. For examination purposes, the Examiner has interpreted that “an aerial vehicle” in claim 19 is referring to the aerial vehicle as recited in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filipovic et al. (US 20150259078 A1) and herein after will be referred to as Filipovic.

Regarding claim 1, Filipovic teaches a stand configured to receive an aerial vehicle (Fig. 16A handy base station (HBS) 702), 
the stand configurable to operate in a network of stands capable of receiving the aerial vehicle, the stand comprising (Fig. 16B HBS network; [0050] FIG. 16B shows a system of combination poles 1601 having HBS's 702 which together can be used to control by radio signals the UAV 1606 so that the UAV does not lose control contact and communication): 
a communication system configured to enable communication with at least one of another stand in the network; a server in communication with at least one other stand in the network; and a radio base station in communication with at least one other stand in the network ([0036] The communication module 110 may be used to send and receive data or forward the data to a second HBS (either wirelessly or over a hardline such as by Ethernet Over Power Line) typically located nearby […] interact with local mobile devices, a base station, and/or another HBS.), 
and a processor configured to process at least one of information received by the communication system and information to be transmitted by the communication system (Fig. 2 processor 108; [0035] Processor 108 controls the operation of the HBS 100 and may be an ARM® processor or other similar type).

Regarding claim 6, Filipovic teaches the stand of Claim 1.
Filipovic also teaches wherein the processor is configured to process accounting information associated with use of the stand by an aerial vehicle ([0007] In the system, the landing platform may have a communication module which is capable of forwarding signals received on the status of a UAV and be capable of electronically paying for goods dropped off by the UAV through the beacon in a wireless link with the UAV; [0052] The landing pads 1604 may be designed to electronically provide payment for goods upon delivery by the UAV 1606).

Regarding claim 15, Filipovic teaches a server configured to interoperate with at least one stand, the at least one stand providing at least one of landing and launching services to an aerial vehicle, the server comprising (Fig. 16B HBS; [0050] A network of HBS's 702 can relay high rate data such as sensor, image and/or video data to and from the 4 types of objects to cloud servers or vehicles/traffic control centers);
a first communications interface configured to enable communication between the server and the at least one stand ([0036] Communication module 110 is coupled to the processor 108 and Ethernet over Power Line unit 106 and is used for communication, networking, command and control; [0034] light bulb base configured to connect the power line with a standard light bulb socket; Fig. 10 wireless communications 1004); 
a memory configured to store information concerning the at least one stand (Fig. 3B memory bank 314; [0038] Reference numeral 314 is a detachable memory bank for storing information useful to the HBS 300 a); 
and a processor in communication with the memory and the communications interface, the processor configured to collect the information concerning the at least one stand (Fig. 3B processor 108 in communication with memory bank 314 and communication module 110; [0035] Processor 108 controls the operation of the HBS 100 and may be an ARM® processor or other similar type).

Regarding claim 16, Filipovic teaches the server of Claim 15.
Filipovic also teaches wherein the server is further configured to interoperate with a plurality of stands of a network of stands ([0050] FIG. 16B shows a system of combination poles 1601 having HBS's 702 which together can be used to control by radio signals the UAV 1606 so that the UAV does not lose control contact and communication).

Regarding claim 18, Filipovic teaches the server of Claim 15.
Filipovic also teaches wherein the collected information includes information concerning services provided by a stand to an aerial vehicle ([0052] The landing pads 1604 are further configured to wirelessly send messages to the owner/occupant of the building that the package was delivered by the UAV 1606).

Regarding claim 20, Filipovic teaches a method of operating a network of aerial vehicle stands, the method comprising: 
establishing a control location that includes a processor for processing information received from each one of the network of stands ([0036] The HBS 100 may also act as a client or a host for other wireless devices or Handy Base Stations. The HBS 100 can wirelessly detect other Handy Base Stations within the area automatically and may also control the other Handy Base Stations or be controlled by them); 
receiving information from at least one stand of the network of stands via a communication interface at the control location (Fig. 3B communication module 110; [0036] The communication module 110 may be used to send and receive data or forward the data to a second HBS (either wirelessly or over a hardline such as by Ethernet Over Power Line) typically located nearby);
and transmitting information to at least one stand of the network of stands via the communication interface ([0036] The communication module 110 may be used to send and receive data or forward the data to a second HBS (either wirelessly or over a hardline such as by Ethernet Over Power Line) typically located nearby).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, in view of Kantor et al. (US 20150336669 A1) and herein after will be referred to as Kantor.

Regarding claim 2, Filipovic teaches the stand of Claim 1.
Filipovic also teaches further comprising a memory (Fig. 3B memory bank 314; [0038] Reference numeral 314 is a detachable memory bank for storing information useful to the HBS 300 a).
 Filipovic does not explicitly teach: the memory is configured to store at least one of: an identity of the stand; a flight plan of an aerial vehicle; a payload identification; an identification of an aerial vehicle; and accounting information.  
However, Kantor teaches a memory (Fig. 2 data storage 235 in UAV platform 230) configured to store at least one of: an identity of the stand; a flight plan of an aerial vehicle; a payload identification; an identification of an aerial vehicle; and accounting information ([0022] Data storage 235 may include one or more storage devices that store information in one or more data structures, such as databases, tables, lists, trees, etc. In some implementations, data storage 235 may store information, such as UAV account information (e.g., serial numbers, model numbers, user names, etc. associated with UAVs 220)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include the memory is configured to store at least one of: an identity of the stand; a flight plan of an aerial vehicle; a payload identification; an identification of an aerial vehicle; and accounting information at least for the motivation of increased safety by determining whether a UAV is authenticated or not authenticated (Kantor [0010]).

Regarding claim 7, Filipovic teaches the stand of Claim 6.
Filipovic does not explicitly teach wherein the accounting information includes at least one of: a user fee; a fueling charge; a charging fee; a storage fee; and a payload handling fee.
However, Kantor teaches a network-based system for UAV recharging in which a UAV owner/operator may be charged or billed for utilizing recharging stations along flight paths traversed by the UAV ([0049], [0065])
wherein the processor (Fig. 3 processor 320 for UAV platform) is configured to process accounting information associated with use of the stand by an aerial vehicle, wherein the accounting information includes at least one of: a user fee; a fueling charge; a charging fee; a storage fee; and a payload handling fee ([0065] In some implementations, UAV platform 230 may bill and/or charge owners and/or operators of UAVs 220 for utilizing the recharging stations along flight paths traversed by UAVs 220. For example, UAV platform 230 may determine how much power is utilized by UAV 220 at a recharging station, and may bill an account (e.g., associated with an owner and/or operator of UAV 220) based on the amount of power utilized by UAV 220).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the accounting information includes at least one of: a user fee; a fueling charge; a charging fee; a storage fee; and a payload handling fee, to store account information including any fees in memory in order to establish an account status for each UAV or UAV owner (Kantor [0037]), and to ensure that fees are paid by keeping a record of them.

Regarding claim 8, Filipovic teaches the stand of Claim 6.
Filipovic does not explicitly teach: wherein the accounting information includes at least one of a diagnostic fee and a maintenance fee.  
However, Kantor also teaches wherein the accounting information includes at least one of a diagnostic fee and a maintenance fee ([0065] In some implementations, UAV platform 230 may bill and/or charge owners and/or operators of UAVs 220 for utilizing the recharging stations along flight paths traversed by UAVs 220. For example, UAV platform 230 may determine how much power is utilized by UAV 220 at a recharging station, and may bill an account (e.g., associated with an owner and/or operator of UAV 220) based on the amount of power utilized by UAV 220). Kantor 2 also teaches monitoring UAV accounts to ensure they are in good standing (i.e., paid) ([0037]).
In Kantor, Examiner interprets a charging fee constitutes a “maintenance fee” as the owner and/or operator of the UAV is charged for using the UAV platform (Kantor [0037], [0049], [0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the accounting information includes at least one of a diagnostic fee and a maintenance fee, to store account information including any fees in memory in order to establish an account status for each UAV or UAV owner (Kantor [0037]), and to ensure that fees are paid by keeping a record of them.

Regarding claim 9, Filipovic teaches the stand of Claim 1.
Filipovic does not explicitly teach wherein the processor is further configured to authenticate and authorize an aerial vehicle to use services provided by the stand.  
However, Kantor teaches wherein the processor is further configured to authenticate and authorize an aerial vehicle to use services provided by the stand ([0010] The UAV platform may utilize the UAV credentials to determine whether the UAV is authenticated for utilizing the UAV platform and/or one or more of the networks, and is registered with an appropriate authority (e.g., a government agency) for use).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the processor is further configured to authenticate and authorize an aerial vehicle to use services provided by the stand, in order to ensure that the only UAVs that are serviced are those that are properly maintained and registered/legal and which are associated with an account in good standing (Kantor [0037], [0038], [0043]) or to assess fees to UAVs that are not authenticated (Kantor [0049]). 

Regarding claim 10, Filipovic teaches the stand of Claim 1.
Filipovic does not explicitly teach wherein the processor executes a flight course determination algorithm to determine at which of a plurality of stands in the network of stands the aerial vehicle will be received during a flight.  
However, Kantor teaches wherein the processor executes a flight course determination algorithm to determine at which of a plurality of stands in the network of stands the aerial vehicle will be received during a flight ([0011] The UAV platform may calculate the flight path from location A to location B based on the capability information and/or the other information, and may generate flight path instructions for the flight path; [0020] The flight path instructions may include instructions indicating that UAV 220 is to recharge at one or more base stations; supported further by [0035], [0044], and [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the processor executes a flight course determination algorithm to determine at which of a plurality of stands in the network of stands the aerial vehicle will be received during a flight in order to ensure the safe travel of the UAV from an origin to destination (Kantor [0013]). 

Regarding claim 13, Filipovic, as modified, teaches the stand of Claim 10.
Filipovic, as modified, does not explicitly teach wherein the processor executes a flight course determination algorithm to minimize a number of launchings of an aerial vehicle between a source and a destination.  
However, Kantor teaches wherein the processor executes a flight course determination algorithm to minimize a number of launchings of an aerial vehicle between a source and a destination ([0044] In some implementations, UAV platform 230 may determine whether the capability information indicates that UAV 220 may safely complete the flight path from the origination location to the destination location without stopping. If UAV platform 230 determines that UAV 220 cannot safely complete the flight path from the origination location to the destination location without stopping (e.g., to recharge or refuel), UAV platform 230 may determine one or more waypoints along the flight path where UAV 220 may stop and recharge or refuel. [0054] For example, assume that UAV platform 230 identifies three prior flight paths that include flight times of two hours, three hours, and four hours, respectively, and may determine that UAV 220 may safely fly for two hours and thirty minutes (e.g., based on the capability information). In such an example, UAV platform 230 may select, as the flight path, the prior flight path with the flight time of two hours).
The Examiner interprets, in Kantor, the flight course from a source to a destination “without stopping”, and when that is not possible, picking the shortest time (disclosed as an example above as 2 hours from a selection of 2, 3, and 4 hours) reads on “minimizing a number of launchings”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the processor executes a flight course determination algorithm to minimize a number of launchings of an aerial vehicle between a source and a destination because unnecessary landings and launchings would add to the overall flight time and require additional maneuvers and operations of the UAV thereby adding wear and tear to the UAV and possibly incur more usage fees for the UAV owner. 

Regarding claim 14, Filipovic teaches the stand of Claim 1.
Filipovic does not explicitly teach wherein the processor is further configured to redirect a flight of an aerial vehicle from one stand to another stand of the network of stands.
However, Kantor teaches wherein the processor is further configured to redirect a flight of an aerial vehicle from one stand to another stand of the network of stands ([0020] UAV platform 230 may modify the flight path instructions based on the feedback, and may provide the modified flight path instructions (e.g., which may indicate that UAV 220 is to recharge at one or more other base stations) to UAV 220).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the processor is further configured to redirect a flight of an aerial vehicle from one stand to another stand of the network of stands, in order to ensure the safe travel of the UAV from an origin to destination, i.e., avoiding bad weather and/or obstacles in the flight path (Kantor [0013], [0060]).

Regarding claim 19, Filipovic teaches the server of Claim 15.
Filipovic does not explicitly teach wherein the collected information includes an accounting of charges to an owner of an aerial vehicle based on use by the aerial vehicle of the services of one or more stands.  
However, Kantor teaches wherein the collected information includes an accounting of charges to an owner of an aerial vehicle based on use by the aerial vehicle of the services of one or more stands ([0065] In some implementations, UAV platform 230 may bill and/or charge owners and/or operators of UAVs 220 for utilizing the recharging stations along flight paths traversed by UAVs 220. For example, UAV platform 230 may determine how much power is utilized by UAV 220 at a recharging station, and may bill an account (e.g., associated with an owner and/or operator of UAV 220) based on the amount of power utilized by UAV 220). Kantor 2 also teaches monitoring UAV accounts to ensure they are in good standing (i.e., paid) ([0037]).
In Kantor, Examiner interprets the fee(s) constitute “an accounting of charges” as the owner and/or operator of the UAV is charged for using the UAV platform (Kantor [0037], [0049], [0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Kantor to include wherein the collected information includes an accounting of charges to an owner of an aerial vehicle based on use by the aerial vehicle of the services of one or more stands, to store account information including any fees in memory in order to establish an account status for each UAV or UAV owner (Kantor [0037]), and to ensure that fees are paid by keeping a record of them.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, in view of Cohen et al. (US 20190248509 A1) and herein after will be referred to as Cohen.

Regarding claim 3, Filipovic teaches the stand of Claim 1.
Filipovic also teaches further comprising a memory (Fig. 3B memory bank 314; [0038] Reference numeral 314 is a detachable memory bank for storing information useful to the HBS 300 a).
Filipovic does not explicitly teach further comprising a memory configured to store diagnostic data based on diagnostics of at least one of the aerial vehicle and the stand. 
However, Cohen teaches a stand (Fig. 7 nest 700) further comprising a memory configured to store diagnostic data based on diagnostics of at least one of the aerial vehicle and the stand ([0122] The diagnostics system 750 may include: (a) an onboard integrated computer 752 and (b) one or more interfaces 754 for acquiring data from a UAV. Configured as such, the diagnostics system may perform basic diagnostics on the UAV, such as testing motor controllers, propellers, and/or on-board sensors to ascertain whether these components are functioning properly and/or have been damaged; [0121] The integrated computer may also be referred to as the nest's “control system.” […] Yet further, control system may generate and/or store log data, diagnostic data, and/or flight data for UAVs 702. Such data may be stored locally in data storage in the nest 700, and/or may be stored in the cloud (e.g., if an internet connection is available).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Cohen to include further comprising a memory configured to store diagnostic data based on diagnostics of at least one of the aerial vehicle and the stand, as a safety precaution to maintain records documenting flight-readiness, “ensuring that the UAV will function properly on its next flight, among other possibilities” (Cohen [0005]). 

Regarding claim 17, Filipovic teaches the server of Claim 16.
Filipovic does not explicitly teach wherein the processor is further configured to monitor diagnostic testing of one of the stand and the aerial vehicle.  
However, Cohen teaches wherein the processor is further configured to monitor diagnostic testing of one of the stand and the aerial vehicle ([0122] The diagnostics system 750 may include: (a) an onboard integrated computer 752 and (b) one or more interfaces 754 for acquiring data from a UAV. Configured as such, the diagnostics system may perform basic diagnostics on the UAV, such as testing motor controllers, propellers, and/or on-board sensors to ascertain whether these components are functioning properly and/or have been damaged; [0121] The integrated computer may also be referred to as the nest's “control system.” […] Yet further, control system may generate and/or store log data, diagnostic data, and/or flight data for UAVs 702. Such data may be stored locally in data storage in the nest 700, and/or may be stored in the cloud (e.g., if an internet connection is available).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Cohen to include wherein the processor is further configured to monitor diagnostic testing of one of the stand and the aerial vehicle, as a safety precaution to maintain records documenting flight-readiness, “ensuring that the UAV will function properly on its next flight, among other possibilities” (Cohen [0005]). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, in view of NOAA’s National Geodetic Survey (“National CORS”).

Regarding claim 4, Filipovic teaches the stand of Claim 1.
While Filipovic also teaches the processor configured to perform calculations to achieve a navigational position estimate of an aerial vehicle ([0048] The object 1506 position may be triangulated), Filipovic does not explicitly teach wherein the stand acts as a continuously operating reference station, CORS, the processor configured to perform assisted real time kinematic, RTK, calculations to achieve a navigational position estimate of an aerial vehicle.  
However, the CORS network, coordinated by NOAA’s National Geodetic Survey (NGS) was known to provide support of high-precise 3-dimensional positioning activities throughout the United States and its territories relative to a National Spatial Reference System. The NGS has been inviting organizations to cooperate by adding new sites for inclusion in the network (top of page 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the stands of Filipovic to serve as a Continuously Operating Reference Station, the processor configured to perform assisted real time kinematic, RTK, calculations to achieve a navigational position estimate of an aerial vehicle since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded predictable results, namely dual-purposing the stands to provide UAV services and to grow the CORS network. 

Regarding claim 5, Filipovic, as modified, teaches the stand of Claim 4.
Filipovic also teaches wherein the stand transmits position information to an aerial vehicle during flight of the aerial vehicle ([0052] Each of the landings pads 1604 could provide beacon signals through a communication module to the UAVs 1606 to direct them where to land).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, in view of Kantor, in further view of Saito et al. (US 20150294329 A1) and herein after will be referred to as Saito.

Regarding claim 11, Filipovic, as modified, teaches the stand of Claim 10.
Filipovic, as modified, does not explicitly teach: wherein the flight course determination algorithm is configured to maximize use of a plurality of stands.  
However, Saito teaches a system and method for electric vehicles in which the predicted demand for charging stations is considered and a travel route is generated based on predicted congestion and remaining battery charge of the EV. This provides load balancing for charging station usage and higher probability of station availability by more evenly distributing usage of existing charging stations ([0030]).
Examiner considers this to read on “maximizing use of a plurality of stands” because Saito’s travel route spreads the charging demand and usage across more charging stations. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to further modify the invention of Filipovic by generating a route that maximizes use of the plurality of stands as taught by Saito in order to provide load balancing for charging station usage and higher probability of station availability (Saito [0030]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, in view of Raptopoulos et al. (US 20180253981 A1) and herein after will be referred to as Raptopoulos.

Regarding claim 12, Filipovic teaches the stand of Claim 1.
Filipovic does not explicitly teach wherein the processor executes a flight course determination algorithm to distribute launching and landing of aerial vehicles among the network of stands. 
However, Raptopoulos teaches a network of stands (Fig. 5 multiple ground stations 520 and 530; [0010] In an embodiment, the information provided by the ground stations is a pattern on a landing pad; [0012] a ground station […] configured to communicate with […] at least one additional ground station; [0065] The ground stations can serve as automatic take-off and landing locations for the UAVs in certain embodiments. The ground stations also can serve as charging, refueling, or battery swapping locations for the UAVs.),
	a plurality of aerial vehicles ([0099] In an embodiment, the UAVs can comprise a swarm of autonomous vehicles. The swarm can have functions that are not practical using individual UAVs. For example, a swarm of UAVs can be tasked with a mission that involves several autonomous UAVs that develop collective behavior)
wherein the processor executes a flight course determination algorithm to distribute launching and landing of aerial vehicles among the network of stands ([0008]  a processor configured to identify a route from a first of the plurality of ground stations to a second of the plurality of ground stations based on geographic data and providing the route to the one or more unmanned delivery vehicles for use in the autonomous navigation from the first to the second ground station; [0090] In an embodiment, communications are routed via ground stations. For example, if all UAVs need to be grounded in a certain area, an instruction is sent to the ground station in that area. The ground station can then communicate with UAVs in that area to send commands to ground them; Fig. 4 see long range routes 570 showing launching and landing of UAVs occurring on different ground stations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Filipovic to incorporate the teachings of Raptopoulos to include wherein the processor executes a flight course determination algorithm to distribute launching and landing of aerial vehicles among the network of stands, because doing so “allows the vehicles to navigate efficiently from ground station to ground station” (Raptopoulos [0093]), and allows certain areas with UAVs to be grounded when necessary (Raptopoulos [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160300495 A1 – Kantor discloses similar information regarding authentication and storing UAV information to the Kantor prior art cited for claim 2
Cited reference Raptopoulos (US 20180253981 A1) also reads on claim 13 by disclosing in para. [0103] that the route may alternatively be a route with the “fewest number of hops”.
List of references cited by Examiner Genna Mott, in the PTO-892 form for application 15/804,609 “methods and apparatus for unmanned aerial vehicle landing and launch”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662